Matter of Victoria W. (Charles R.) (2015 NY Slip Op 07673)





Matter of Victoria W. (Charles R.)


2015 NY Slip Op 07673


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-04340
 (Docket Nos. N-6406-13, N-6407-13)

[*1]In the Matter of Victoria W. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andCharles R. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 1)In the Matter of Morena R. (Anonymous). Administration for Children's Services, petitioner- respondent;
andCharles R. (Anonymous), respondent- appellant, et al., respondent. (Proceeding No. 2)


Jeffrey C. Bluth, Brooklyn, N.Y., for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Fay Ng and Kathy Chang Park of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the child Victoria W.
Mark Diamond, New York, N.Y., attorney for the child Morena R.

DECISION & ORDER
Appeal from an order of fact-finding of the Family Court, Kings County (Ilana Gruebel, J.), dated March 12, 2014. The order of fact-finding, after a hearing, found that the appellant sexually abused and neglected the child Victoria W. and derivatively sexually abused and neglected the child Morena R.
ORDERED that the order of fact-finding is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court properly found him to be a person legally responsible for the care of the child Victoria W. within the meaning of the Family Court Act (see Family Ct Act § 1012[g]; Matter of Trenasia J. [Frank J.], 25 NY3d 1001; Matter of Yolanda D., 88 NY2d 790; Matter of Emani W. [Owana E.], 107 AD3d 815).
The Family Court's finding that the appellant sexually abused the child Victoria W. is supported by a preponderance of the evidence (see Family Ct Act §§ 1012[e][iii]; 1046[b][i]; Matter of Sha-Naya M.S.C. [Derrick C.], 130 AD3d 719; Matter of Kyra S. [Kirtan D.S.], 128 AD3d 970). Moreover, this finding supported the court's finding that the appellant derivatively sexually abused the child Morena R., as the appellant's conduct "demonstrated that his impulse [*2]control was so defective as to create a substantial risk of harm to any child in his care" (Matter of Andrea V. [James A.], 128 AD3d 1077, 1079). The court also properly found that the appellant neglected both children by committing domestic violence in their presence (see Matter of Kayla F. [Kevin F.], 130 AD3d 724).
The appellant's remaining contentions are either unpreserved for appellate review or without merit.
HALL, J.P., SGROI, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court